Per Curiam,
The refusal to strike off an appeal from an award of arbitrators is clearly an interlocutory order and from such orders there is no right of appeal before final judgment, unless it is expressly given by statute. This general rule has been enforced in a multitude of reported cases, and its application to orders like the present has been decided several times: Kendrick v. Overstreet, 3 S. & R. 357; Straub v. Smith, 2 S. & R. 382; Wooden Ware Co. v. Howe, 164 Pa. 85; Schultz v. Bear Creek Co., 174 Pa. 287; Yost v. Davison, 5 Pa. Superior Ct. 469; Anderson v. McMichael, 6 Pa. Superior Ct. 114.
The appeal is quashed at the costs of the appellants and the record remitted with a procedendo.